COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Jason Michael Badyrka v. The State of Texas

Appellate case number:    01-21-00339-CR

Trial court case number: 1129647

Trial court:              182nd District Court of Harris County

        Court-appointed counsel for appellant Jason Michael Badyrka has filed a brief
concluding that this appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967).
Appellant, acting pro se, filed a motion requesting access to a copy of the appellate record for
use in preparing a response to appointed counsel’s brief. See Kelly v. State, 436 S.W.3d 313,
315, 318–20 (Tex. Crim. App. 2014). Appellant also has requested an extension of time to file
his pro se response to counsel’s Anders brief.
        However, on September 13, 2021, appellant filed his pro se brief in response to counsel’s
Anders brief. The brief contains references to the clerk’s record. And the court reporter has
notified the Court that no reporter’s record was taken.
       Accordingly, we deny both motions as moot.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually

Date: September 21, 2021